DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Zhou Mingjie et al. CN104566205A, IDS submitted on 12/23/2021.
Regarding claim 1, Zhou Mingjie et al. CN104566205A discloses an LED light distribution structure [1, see figures 1-3], comprising: a ring-shaped light distribution element [1] and a plurality of LED chips [2]; wherein: the ring-shaped light distribution element is provided with a light source cavity [10] in a ring shape, and the light source cavity [10] has a ring center and a center line [see figures 2-3] surrounding the ring center in a ring shape; the plurality of LED chips are arranged in a ring shape in the light source cavity [see figures 2-3], each of the LED chips comprises an LED and a chip substrate [see figure 3], and the LED is on the chip substrate; and LEDs on all the LED chips are uniformly arranged along a ring-shaped wiring line [see figure 2], the ring-shaped wiring line is in a concentric ring with the center line, and the ring-shaped wiring line is located inside or outside of the center line [see figure 2].
Regarding claim 2, Zhou Mingjie et al. CN104566205A discloses the chip substrate has a center, and the LED is at the center (figures 2-3).
Regarding claim 7, Zhou Mingjie et al. CN104566205A discloses all the LED chips have the same posture relative to the ring center in a circumferential direction (figure 2).
Regarding claim 9, Zhou Mingjie et al. CN104566205A discloses the ring-shaped light distribution element is a ring-shaped total reflection lens (figure 3).
Regarding claim 10, Zhou Mingjie et al. CN104566205A discloses a light source module, comprising a light source board [3] and an LED light distribution structure [1]; wherein: the LED light distribution structure comprises a ring-shaped light distribution element [1] and a plurality of LED chips [2]; the ring-shaped light distribution element is provided with a light source cavity [10] in a ring shape, and the light source cavity has a ring center and a center line surrounding the ring center in a ring shape [see figures 2-3]; the plurality of LED chips are arranged in a ring shape in the light source cavity, each of the LED chips comprises an LED and a chip substrate [see figure 3], and the LED is on the chip substrate; LEDs on all the LED chips are uniformly arranged along a ring-shaped wiring line [see figure 2], the ring-shaped wiring line is in a concentric ring with the center line, and the ring-shaped wiring line is located inside or outside of the center line [figure 2]; and the LED chips are arranged on the light source board, and the ring-shaped light distribution element covers on the light source board [see figure 3].
Regarding claim 11, Zhou Mingjie et al. CN104566205A discloses a lamp body and at least one light source module as claimed (see abstract translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou Mingjie et al. CN104566205A in view of Wu et al. [U.S. 9,341,341 B1].
Regarding claim 3, Zhou Mingjie et al. CN104566205A discloses the LED light distribution structure and the center of the chip substrate is on the center line (figures 2-3). However, Zhou Mingjie et al. CN104566205A does not disclose the LED is not at the center.
Wu et al. teaches the LEDs being not at the center (figures 1-2).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the LEDs of Zhou Mingjie et al. CN104566205A with the LEDs being not at the center as taught by Wu et al. for purpose of providing an advantageous way of controlling light distribution as designed.
Regarding claim 8, Wu et al. teaches a plurality of LEDs, and the plurality of LEDs are all on the chip substrate (figures 1-2). The motivation is the same as above.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4 and 5, each recites further details of the LED light distribution structure, which are not disclosed or suggested by the prior of record. Claims 6 depends on claim 5.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ariyoshi U.S. 2014/0049951 A1 discloses a condensing lens including a main body, a light emitting diode (LED) receiving portion defined in a ring shape and depressed at one side of the main body to receive an LED in a circumferential direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875